Case 1:19-c\/- -01271- PGG Document 1 Filed 02/11/19 Page 1 of 45
RFDKF iii @snnnPi-in

aeri &@Me.

IN THE UNITED STATES DISTRIC"I` COUR’I`
FOR THE SOUTHERN DISTRICT GF NEW YORK

ROBERT G. LOPEZ, an individual, )
)
Plaintiff, )
)
v. ) Civii Action No.
)
FOOT LOCKER STORES, INC., ) JURY 'I`RIAL DEMANDED
AKAMAI TECHNOLOGIES, INC. )
GRAND CUTTERS BARBER SH()P, )
INC., and )
SNEAK EZ, LLC )
)
Defendants. )
COMPLAINT F()R TRABEMARK INFRINGEMENT, ’_Z:? g " n
UNFAIR COMPETITION, BREACH OF C(}NTRACT AND RELATED CLA§MS .‘~"" `

d L. §

Plaintiff, Robert G. Lopez, alleges his complaint against Defendants, Foot Loi§ker StoresFi :§"fi'
Inc (“Footiocker”), Akarnai Technologies, Inc (Akarnai), Grand Cutters Barber »Shop, IHC:`_`_; `_ "
(“Grand Cutters”) and Sneak EZ, LLC as follows: " ` "

 

NATURE {)F THE ACTION

i. This action arises from Defendants infringement of Plaintiff`s “ownership” and
exclusive “use” rights in the marks, LOWER EAST SIDETM and LES NYC®, in conjunction
With clothing and related goods. Despite Plaintiff being the registered owner of the trademark
LOWER EAST SIDETM and LES NYC® and offering various clothing items under such brand
names, the Defendants have infringed Piaintist rights in the afoi'eznentioned marks by
promoting, advertising, seiling, and offering for sale clothing items including and under
Piaintiff”s trademarks Piairitiff has already experienced “actnai confusion” in connection With

this matter and is likely to continue to experience confusion as to the affiliation or connection

 

 

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 2 of 45

between the Defendants and Plaintiff resulting in the unjust enrichment of Defendants by using

Plaintiff` s registered trademarks

2. Despite Plaintiff commencing and there alter settling an earlier trademark
infringement/unfair competition action against Defendant’s Foot Locker and Akamai over using
Plaintiffs LOWER EAST SIDETM trademark, those two Defendants have Willfully infringed
Plaintiffs trademarks by promoting, advertising selling and offering for sale clothing using
Plaintiff’s trademarks in breach of the Settlernent Agreeinent and Release regarding Plaintift’ s
LOWER EAST SIDETM and LES NYC® trademarks

3. Plaintiff has already suffered damages as a result of Defendant Foot Locker’s
deceptive and fraudulent representations as vvell as its breach of contract and has also
experienced several instances of “actuai confusion” in connection With Defendant F oct Locker’s
infringement of his LOWER EAST SIDETM and LES NYC® trademarks and is likely to
continue to experience confusion as to the affiliation or connection between the Defendant Foot
Locl<er and Plaintiff resulting in the unjust enrichment of Defendant Foot Locker by using
Plaintist LOWBR EAST SIDETM and/or LES N`YCTM trademarks

JURISDICTI{)N ANI} VENUE

4. This Court has jurisdiction over this action pursuant to l5 U.S.C. §lOSl et seq.,
15 U.S.C. Sections lll4~lli6; under Section 43(a) of the 'l`rademark Act, l5 U.S.C. §llZ§(a),
Section 43(0) of the 'l`rademark Act, 15 U.S.C. §1125(0), and 28 U.S.C. §1367.

5. This Court has personal jurisdiction over the Defendants because Defendants
engage in continuous and significant business activities in, and directed to the State ofNeW York
Within this judicial district and because Defendants have committed tortuous acts aimed at and

causing harm Within the State of New York and this judicial district

6. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(‘0) and (c}

because it is Wlnere Plaintiff resides and the Defendants transacts business in this district, and

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 3 of 45

because a substantial portion of the events giving rise to the asserted claims have occurred, and
continue to occur, within this district Furthermore, the damage to Plaintiff and its intellectual

property described herein continues to occur in this judicial district

THE I_’ARTIES
7. Plaintiff, Robert G. Lopez is an individual residing at 230 Clinton Street, Apt.
#l lC, New York, NY 10002.

8. Upon information and belief, Defendant Foot Locker Stores, lnc. is a Delaware

corporation with a principal place of business at 330 W 34th Street, New Yorl<, New York l()OOl.

9. Upon information and belief, Defendant Al<arnai Technologies, lnc. is a Delaware
corporation with a principal place of business at 150 Broadway, Carnbridge, l\/lassachusetts
02l42.

lO. Upon information and belief, Defendant Grand Cutters Barber Shop, lnc., is a
New York corporation with a principal place of business at 395 Grand Street, New York, New
York 10002.

ll. Upon information and belief, Defendant Sneal< EZ, LLC is a New York Limited
liability Company With a principal place of business at 440 E. 9*1‘ Street, New York, New York
10009.

FAC’I`S
12. Since at least as early as 1997, Plaintiff Robert G. Lopez has been selling
headwear, t~shirts, sweaters, hooded sweatshirts and other clothing items under the LOWER

EAST SIDETM and LES NYC® brand names

13. Since at least as early as 1999, Plaintiff has been independently operating a
clothing business under the trade name L.E.S. CLOTHING C().TM, which has sold headwear, t~

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 4 of 45

shirts, sweaters, hooded sweatshirts and other related clothing items under the marks LOWER
EAS'I` SIDETM, LESTM and LES NYC®. Since at least as early as 2010, Plaintiff has also been
selling clothing items under the mark LOYALTY EQUALS STRENGTHTM Which is an

additional representation of What the LESTM acronym stands for and represents

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 5 of 45

14. in addition to selling and offering for sale clothing items under the L()WER
EAST SIBETM, LES NYC®, LESTM and LOYALTY EQUALS STRENGTHTM brand names,
Plaintiff has also continuously sold and offered for sale various clothing items including caps,
hooded sweatshirts and t»shirts Wbich bear the TI~IE LOWERTM, LOWER EAST SIDETM,
LESTM and LES NYC® marks in various font and design styles vvhich are prominently
displayed on the front and/or back of the headvvear, t~shirts and/or sweaters as Well as printed on

hang tags, clothing labels, stickers and on clothing product packaging materials

15 . Plaintit`f uses the ®, "£M and © symbols on product packaging materials, hang tags,
and on promotional materials such as flyers, banners, business cards, etc. to put the public on
constructive notice that Plaintiff is claiming trademark rights in the LOWER EAST SI])ETM
and LES NYC® brand names. Plaintiff also uses the aforementioned copyright symbol to also
put the public on constructive notice that he is claiming copyright in some of the specific
LOWER EAS'I` SII)E'][`M and LES NYC® stylized designs that are released, sold and offered
for sale by Plaintiff and his LES CL()THING CO.TM business

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 6 of 45

-»_\-»~_m nut-mm
.»"~-u\w

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 7 of 45

     

HBHMSMIEEIYMLMYMTBHM
1212] 539-1340
53 WMMBMWE!MM
l!l @|mllmllmw @Iw¢iotllllnsc
m.losclolhlao.onm

  

16. Plaintiff sells, and promotes the sale of his clothing via his Website
WWW.lesclothing.com, through social media promotions including but not limited to lnstagrarn
and Facebook, and his t-shirts, sweaters caps and other clothing items are also available for sale
in several retail locations in l\lew York and other States. Frcrn 2012 to 20l5 Plaintiff also
maintained a Flagship LES Clothing Co. store located at 43 Clinton Street, Nevv York, NY
10002.

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 8 of 45

_ mom 495-1539

.- . - riesci_orislri@_ _;;- g
_W‘»IVW. eaton 1-; .

.n- ,. »“- qC.>'i"|-ill'l\_nCO

 

 

 

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 9 of 45

 

l7. Plaintiff advertises his LES CLOTHING COTM, LOWER EAST SIDETM, THE
LO`WERTM, LESTM and LES NYC® brands and clothing items through flyers, posters, stickers

and through grass root street marketing methods such as painted “street murals.” Plaintiff also
regularly conducts photo shoots of customers Who purchase his LOWER EAST SII)ETM and
LES NYC® clothing items to be included in magazine advertisements and other marketing

materials

18. Plaintiff has a social media following of over twenty thousand 20,000 combined
followers for his LOWER EAST SIDETM and LES NYC® clothing products and vvith his
sponsored and/or affiliated social media friends and followers each individual post and product
offering reaches an audience in the range of a hundred thousand 100,000 social media users and

potential consumers of his clothing products

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 10 of 45

' _;.r.s sear-f _
a uslw Prmfc rer _

 

10

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 11 of 45

 

l9. The LOWER EAST SIDETM and LES NYC® brands and marks have acquired
“secondary meaning” in the marketplace in connection With the sale and offering of clothing
goods based on Plaintist continuous and long-standing use of the mark in the apparel industry

for nearly twenty (20) years

20. When consumers of clothing products encounter the LOWER EAST SIDETM
and LES NYC® marks in connection With apparel, they associate the LOWER EAST SI])ETM
and LES NYC® marks With Plaintiff and his LES CLO’I`HING CO.TM company

2l. Plaintist LOWER EAST SIDETM and LES NYC® clothing products enjoys a

superlative reputation in the apparel industry

22. Plaintift`s LOWER EAST SIDETM and LES NYC® clothing items have been
endorsed and worn by celebrities, actors and musicians, including but not limited to actor Luis

Guzrnan and Curtis ‘°50 CENT” lackson.

li

 

 

 

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 12 of 45

23. Plaintift`s LOWER EAS'I` SIBETM and LES NYC® clothing items have also
appeared in movies and on television shows including but not limited to VHl’s BLACK INK
CREW, and VHl’s LOVE & HIP H()P television shows

24. Plaintiff”s LOWER EAST SIDETM and LES NYC® clothing items have been
featured and advertised in national publications including but not limited to X`XL l\/lagazine and

Don Diva Magazine.

25. Since at least as early as 2007, Plaintiff has been building a portfolio that consists
of various trademarks and copyrights that act as business assets for his LES CLOTHING

CO.TM business

26. Plaintiff only claims “cxclusive use” rights of the LOWER EAST SIDETM and

LES NYC® marks in connection with apparel and the promotion and sale thereof

27. Plaintiff licenses the LOWER EAST SI})]EF'FM and LES NYC® marks and his
copyrighted LOWER EAST SIDE© designs to third party clothing companies to be used on

clothing goods under his direct control and authorization

28. Plaintiff is the registered owner of New York State Trademark Registration No.
R31067 and R32849 both for the mark LOWER EAST SIDETM. (See Exhibit A).

29. Plaintiff is the registered owner of United States Tradernark Registration No.
4,549,880 for the mark LES NYC® which is the abbreviation and/or acronyrn for the mark

LOWER EAST SIDE NEW YORK CITYTM. (See Exhibit B).

30. Plaintiff is the registered owner of United States Copyright Registration No. VA
1~765~666 for the work under the title L.E.S. Cap. (See Exhibit C).

12

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 13 of 45

31. Plaintiff is the registered owner of United States Copyright Registration No. VA
l»775~922 for the work under the title 537 design (“the 537 numbers turned upside down spell
LESTM). (See Exhibit D).

32. Plaintiff is the registered owner of United States Copyright Registration No. VA
1-318~626 for the work under the title “L Hand” Design which L design is a representation for
LESTM and LOWER EAST SIDETM. (See Exhibit E).

33. The mark LOWER EAST SIDE® is a federally registered trademark under
United States ’i`rademark Registration No. 2,416,437 that has been rendered c‘incontestable”
under Section 15 of the Trademark Act and is therefore not open to challenge as to its function as
a trademark and brand name as it has been in continuous use as a brand name in excess of fifteen

(15) years (See Exhibit F).

34. Plaintiff has a Co-Existence Agreement with Payless Shoesource Worldwide, lnc.
who is the owner of United States Tradernark Registration No. 2,416,437 for the mark LOWER
EAS'I` SIDE®, which allows the parties to co-exist in the marketplace and both utilize the
LOWER EAST SII}]§`,TM mark but limits Payless’s use of the mark to “footwear” and grants
and/or limits Piaintift"s rights in the LOWER EAS'I` SIDETM mark to “t-shirts, sweaters,

headwear” and all other forms of clothing that exclude footwear.

35. By virtue of his Co-Existenee Agreernent with Payless Shoesource Worldwide,
Inc. regarding use of the LO`WER EAST SIBE® mark, Plaintiff claims joint ownership in
United States Tradernark Registration No. 2,416,437 for the mark LOWER EAST SIDE® and
has standing to bring this trademark infringement action under all applicable federal laws and

Sta'[llt€$ .

36. Althongh Plaintiff has been using his LOWER EAST SIDETM and LES NYC®
marks since at least 1997, in 2907, Plaintiff took the necessary precautions in protecting his

business assets and began building a portfolio of various trademark and copyrights assets to

13

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 14 of 45

protect the brand names, designs and images that he offers under his LES CLOTHING CO.TM

apparel business

37. As a small business owner, Plaintiff has aggressively policed and enforced his
rights in his intellectual property business assets against clothing retailers and ecommerce
entities that manufacture, print, advertise, promote, sell and/or offer for sale clothing and similar

items that violate Plaintiff`s trademarks and/or copyrighted designs

38. Defendant Foot Locker Stores, lnc. is a leading retailer of footwear and clothing

39. Defendant Foot hooker owns, operates and manages a fashion boutique under the
name SlX:OZ that promotes, advertises, sells and offers clothing products under Plaintiff”s
L()WER EAST Sl{l}ETM and/or LES NYC® trademarks

_ 40. Defendant Foot Locker’s Six:02 clothing boutique operates and e-commerce store

and more than 30 retail locations nationwide

4l. Defendant Foot Locker is promoting advertising selling and offering for sale
clothing items under Plaintift’s LOWER EAST SIDE?M and/or LES NYC® trademarks via its
myw.six()?.corn website and at its retail boutiques in violation of the Settlernent Agreement and
Release it entered into with Plaintiff dated l\/larch 13, 2018, which states in the “TERMS OF
SETTLEMENT,”

“1. Foot Locker Will not sell any clothing products in the
United States bearing the trademarks LES NYC or LOWER
EAST SIDE, Will not use the trademark LES NYC or LOWER
EAST SIDE in connection with the promotion, advertising or

sale of clothing in the United States.”

14

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 15 of 45

42. ln Plaintiff’s previous trademark dispute with Defendant Foot Locker, Plaintiff
received a February 28, 2018 email communication from Foot Locker’s legal representatives that

specifically stated in pertinent part:

I have spoken With my client With respect to your claims and
settlement proposal. Foot Loeker...as a sign of good faith in an
attempt to satisfy your concerus, the complained of product
pictured in Exhibit V of your Third Arnended Complaint in
the above referenced matter has been removed from sale, and
Foot Locker is Willing to agree not to sell the shirt in the
future.”

43. Despite the above representations by Defendant Foot Locker to not use Plaintiff’s
trademarks in connection with the promotion, advertising or sale of clothing products, and that it
would agree not to sell the t-shirt that was the subject of the previous dispute in the future, as
recent as February 5, 2019, Defendant Foot Locker is still offering the t~shirt for sale. (See
Exhibit G).

44. Defendant Foot Locker is also advertising its clothing products under Plaintift’ s
LOWER EAST SIDETM and/or LES NYC® trademarks via third party online clothing retailers

via the website www.lyst.com.

45. Upon information and belief, Defendant Foot Locker is also utilizing Plaintiff’ s
LOWER EAST SIDETM trademark as a keyword in online advertising that is directing
consumers looking for Plaintiff’ s clothing to the www.six()Z.com website to purchase its clothing
products instead by advertising and promoting clothing products that include Plaintiff’s
L()WER EAST SIDETM and/or LES NYC® trademarks 'i`he aforementioned use of Plaintift’ s

trademark by Foot Locker are a “use in commerce” of Plaintiff’s brand name.

46. Upon information and belief, Defendant Foot Locker is also bidding and
purchasing adwords under Plaintiff`s LOWER EAST SIDETM trademark that is directing

15

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 16 of 45

consumers looking for Plaintifi”s clothing to the www.siXOZ.com Website to purchase its clothing
products instead of Plaintiff` s clothing items under the LOWER EAST SIDETM, LESTM or LES
NYC® marks 'l`he aforementioned use of Plaintift" s trademark in search engine keyvvord
advertising programs by Foot Locker is a “use in commerce” of Plaintiff’s brand name for a

profit

47. Defendant Foot Locker’s use of Plaintiff’s trademarks is not a fair use as Foot

Locker is using the marks for commercial business purposes and for a profit

48. Defendant Foot Locker’s use of PlaintifF s trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of clothing products under
the LOWER EAST SI])ETM and/or LES NYC® marks

49. Upon information and belief, Defendant Foot Locker Stores, lnc. operates two of
its SlX:02 clothing boutiques in NeW York County that promote and offer for sale clothing items
under Plaintifi’s LOWER EAST SIDETM and/or LES NYC® trademarks

50. Defendant Foot Locker Stores lnc. has the ability to manage, monitor and control

the infringing activity that violates l-"laintiff’s trademarks

51. Defendant Poot Locker had knowledge of Plaintift"s ownership rights in the
LOWER EAST SIDETM and LES NYC® marks and failed to implement any procedure that
Would prevent its sales team from uploading content or designs that included Plaintift’ s

registered trademarks
52. Defendant Foot Locker’s infringement of Plaintiff’s trademarks is Willful as it is

aware of the infringing content it is displaying, selling and offering for sale from its

WWW.sixOZ.com Website.

16

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 17 of 45

53. Defendant Foot Locker acted in bad faith in using Plaintiff’ s trademarks as it has
attempted to palm off the good Will and reputation that Plaintiff has built in his LES NYC® and
LOWER EAS'I` SIDETM marks

54. l)efendant Akamai Technolcgies, lnc. is a major Web hosting company that
provides Web hosting services under its control and direction and is providing hosting, and online
retail store services to Defendant Foot Locker Stores, Inc. for its Website WWW.sixOZ.com which
provides the platform and ability to purchase clothing items that infringe Plaintifi’s LOWER
EAST SIDETM and LES NYC® trademarks

55. Plaintiff provided Akamai Technologies with an infringement Notice but it failed

to act expeditiously in removing the infringing content as requested by Plaintiff.

56. Plaintiff Akarnai Technologies is inducing the infringement of Plaintiff’ s
LOWER EAST SI})E'm and/or L`ES NYC® marks by continuing to provide online and hosting
services to Defendant Foot Locker Stores, lnc. that it knows to be engaged in infringing activities

against my trademarks

57. Defendant Akamai Technologies has the ability to manage, monitor and control

the infringing activity that violates Plaintif'l’ s trademarks on the WWW.sixGQ.com Wehsite.

58. Defendant Akamai’s infringement of Plaintifi” s trademarks is Willh.il as it is
aware of the infringing content it is hosting from the WWW.sixOZ.com Website infringes my

trademarks

59. Defendant Akarnai acted in bad faith in using Plaintifi`s LES NYC® and
LOWER EAST SID§ETM marks

60. Defendant Grand Cutters operates a Barber Shop at 395 Grand Street, l\levv York,

NY that is selling headvvear under Plaintiff’s LOWER EAST SI])ETM and LES NYC®

trademarks

17

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 18 of 45

61. Plaintift` is informed and believes and thereon alleges that Defendant Grand
Cutters is manufacturing marketing promoting selling and offering for a sale a cap bearing
Plaintiff’s LOWER EAST SIDETM and LES NYC® marks via its retail location at 395 Grand
Street. (See Exhibit H).

62. Defendant Grand Cutters’s use of Plaintit`f’s trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of clothing products under

the LOWER EAST SIDETM and/or LES NYC® marks

63. Defendant Grand Cutters’s continued use of any variation of Plaintiit`s LOWER
EAST SI`DETM and/or LES NYC® marks is likely to continue to cause confusion as to the

source of apparel products under the aforementioned marks

64. Defendant Grand Cntters’s use of Plaintist trademarks is not considered a fair

use as it is using the marks for commercial business purposes and for a profit

65. Upon information and belief, Defendant Grand Cutters is aware of Plaintiff’s
ownership rights and trademarks in the marks LES NYC® and LOWER EAS'I` SIDETM.

66. Defendant Grand Cutters’s infringement of Plaintift’ s trademarks is Willful as it is

aware of the infringing content it is selling and offering for sale from its retail store location

67. Defendant Gra_nd Cutters has acted in had faith in using Plaintiff’s trademarks as
it has attempted to palm off the good Will and reputation that Plaintiff has built in his LES
NYC® and LOWER EAS'I` SIDETM marks

68. Defendant Sneak EZ is a retailer of apparel products and has a flagship retail store

located at 440 East 9th Street, Nevv York, New York lOOOQ, not far from Where Plaintifi” s LES
Clothing Co. store Was located from 2012 to 2015.

lS

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 19 of 45

69. Plaintiff is informed and believes and thereon alleges that Defendant Sneak EZ is
manufacturing marketing, promoting, selling and offering for sale t~shirts, jackets, headwear and
other clothing items bearing Plaintiff` s LOWER EAST SIDETM and LES NYC® marks at its
flagship retail store Which violate Plaintit`f’s trademark rights in the aforementioned marks (See
Exhibit I).

70. ln addition to Defendant Sneak EZ using Plaintiff’s LOWER EAST SIDETM and
LES NYC® marks directly printed on various clothing items including tashirts, it also uses
Plaintiff’s aforementioned trademarks in its private labeling and sevvn tags on its clothing

products in a trademark brand sense and as a source indicator.

1 Sr\eakezshop m 1 sneakezshop
SnsakEx

Sm’.ak Ez

 

7l. Dei"`endant Sneak EZ.’s use of Plaintiff’ s trademarks has already caused confusion
and is likely to continue to cause confusion as to the source of clothing products under the
LOWER EAST SIDE“'FM and/or LES NYC® marks

72. Defendant Sneak EZ’s continued use of any variation of Plaintift"s LOWER
EAST SIDETM and/or LES NYC® marks is likely to continue to cause confusion as to the

source of apparel products under the aforementioned marks

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 20 of 45

73. Dei`endant Sneak EZ’s use of Plaintiff’ s trademarks is not considered a fair use as

it is using the marks for commercial business purposes and for a profit

74. Defendant Sneak EZ is aware of Plaintiff’s ownership rights and trademarks in
the marks LES NYC® and LOWER EAST SIDETM.

75. Defendant Sneak EZ’s infringement of Plaintiff’ s trademarks is Willful as it is

aware of the infringing content it is selling and offering for sale from its flagship retail store.

76. Defendant Sneak BZ has acted in bad faith in using Plaintiff’s trademarks as it has
attempted to palm off the good Will and reputation that Piaintiff has built in his LES NYC® and
LOWER EAST SIDETM marks

FIRST CAUSE GF ACTION
TRADEMARK INFRINGEMENT (15 U.S.C. §§ 1114-1116)

7 7 . Plaintiff repeats and realleges each and every allegation contained in Paragraphs l

through 76 of this Coinplaint.

7'8. The use in commerce by Defendants of an identical and slightly identical version
of Plaintiff’s registered trademark is likely to cause confusion, mistake and deception among
members of the pubiic and in trade as to the source, origin, or sponsorship of defendants’ goods
and services Such use by Defendants constitutes a clear and direct infringement of Plaintiff’s
rights in and to Plaintiff’ s registered trademark, and has resulted in injury and damage to Plaintiff
that Will continue if Defendants are not ordered to cease all use of the LES NYC® and LOWER
EAST SIDETM marks

SECGND CAUSE GF AC'I`ION
UNFAIR COMPETITION & FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a)

79. Plaintiff repeats and realieges each and every allegation contained in Paragraphs l
through 78 of this Comp.laint.

20

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 21 of 45

80. Plaintiff has the exclusive right to market, brand and provide clothing related
goods using the LES NYC® and LOWER EAST SIDETM marks

81. Defendants by reason of the aforementioned acts, have falsely described,
represented and designated the origin of its goods and services Defendants’ activities already
have confused the public into believing that Defendants and Plaintiff’s clothing goods and
accessories come from one and the same source, and defendants continued activities are likely to

create further confusion and deceive the public concerning the source of the goods/services

82. Defendants have unfairly profited from the actions alleged herein and Wili
continue to unfairly profit and become unjustly enriched unless and until such conduct is

enjoined by this Court.

83, By reason of Defendants vvillful acts conducted in conscious disregard for

Plaintift’s rights Plaintiff is entitled to treble damages under 15 U.S.C. § lll?(a).

THIRD CAUSE OF ACTION
COMMON LAW TRADEMARK INFRINGEMENT & UNFAIR COMPETITION

84. Plaintiff repeats and realleges each and every allegation contained in Paragraphs l

through 83 of this Complaint.

85. Defendants conduct constitutes deception by vvhich Defendants goods vvill be
palmed off as those of Plaintiff. Such conduct constitutes trademark infringement and unfair

competition in violation of the laws of the State of New York.
86. Defendants unauthorized use of Plaintiff’s LOVVER EAST SIDETM and LES

NYC® marks is likely to continue to cause further confusion to the public as to the clothing

goods and accessories of the respective parties

2l

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 22 ot 45

87. By reason of the foregoing Defendants have infringed and continues to infringe
on Plaintiff's common law rights in the L()WER EAST SIDETM and LES NYC® marks and

Defendants have become unjustly enriched by such acts of infringement

88. Defendants unlawful conduct has been and Will continue to be Willti.ll or Willfully

blind to Plaintiff’ s rights, as Defendant has reason to know of Plaintiff’ s rights

FOURTH CAUSE OF AC'I`ION
UNJUST ENRICHMENT

89. Plaintiff repeats and realleges each and every allegation contained in Paragraphs l

through 8? of this Cornplaint.

90. Defendants has\ve unjustly retained profits from the sale of clothing goods and
accessories hearing Plaintiff’ s LOWER EAST SIBETM and/ot LES NYC® marks

9l. Defendant’s actions constitute unjust enrichment
FIFTH CAUSE OF AC’I`ION

BREACH ()F C()NTRACT
(Against Foot Locker)

92. Plaintiff repeats and rcalleges each and every allegation contained in Paragraphs l

through 91 of this Cornplaint.

93. Defendants’ entered into a legally binding Settlernent Agreement & Release With
Plaintiff dated Ma:rch 13, 2018.

94. Defendants’ have violated the terms of the Settlenient Agreernent & Release by

promoting advertising, selling and offering for sale a t~shirt under my LOWER EAST SIDETM

trademark after the date of execution of the agreement

22

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 23 ot 45

95. Plaintiff has suffered damages and additional instances of “actual confusion” in
relation to his LOWER EAS'I` SII)ETM as a result of Defendants’ breach of contract

PRAYER F()R RELIEF
WHEREFORE, Plaintiff respectfully prays for relief as follows:

l. Entry of an order and judgment requiring that all Defendants, its subsidiaries,
officers, agents, servants, employees, owners, and representatives, and all other persons or
entities in active concert or participation with them, be preliminarily and, thereafter, permanently
enjoined and restrained from (a) using in any manner the trade name, trademarl<, domain name or
other indicia or origin, including in whole or part the term LOWER EAST SIDETM, LES
NYC®, or any colorable imitation thereof; (b) advertising operating a website, using business
stationary or offering any goods or services using the trade name, trademark, domain name,
URL, or any other indicia of origin including in whole or part the term LES NYC®, or any
colorable imitation thereof; (c) otherwise engaging in any acts of unfair competition and

infringement which tend to injure Plaintifi’s rights in the LES NYC® mark.

2. That Defendants be required to account to Plaintiff for any and all profits derived
by it, and to compensate Plaintit`f for all the damages sustained by reason of the acts complained

of herein, and that the damages herein be trebled pursuant to the Trademark Act.

3. That Defendants be ordered to deliver up for destruction any and all infringing
materials bearing the LOWER EAST SIDE?M and LES NYC® marks, and any colorable
imitation thereof, in whole or part.

4. That Plaintiff be awarded punitive damages

5. That Defendants be required to place advertisements or send notifications to past

and present customers that it improperly has been using the LOWER EAST
SIDETM and/or LES NYC® marks

23

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 24 of 45

6. That Plaintiff be awarded statutory damages in the amount of 31,00(),000.00 for

Defendants acts of Wiilful infringement

7. That Plaintiff be awarded the cost and disbursements of this action
8. That Plaintiff have such other and further relief as the Court deems just and
proper.

JURY DEMAND

Pursuant to Federal Rule of Civii Procedure 38(b), Plaintiff hereby demands a trial by

jury as to ali issues.

Dated: February 9, 2019
NeW York, New York

24

Respectfuliy submitted,

Re'bert G. vl\\lbi_,ope§?-;r/o:

Robert G. Lopez

Pro Se Plaintiff L\`

230 Ciinton Street ~ Apt. #l lC
NeW York, New Yorl< 10002
(917) 868-1698

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 25 of 45

EXH|B|T A

 

ease'1':'1'9-¢\/-'0'1271-"F>GG Documenri~l=iled 02/11/19 Page-ze ofas----=--'

_New York Stme D'epartment ofState
Certificate of Trademark Registration

f Duniel E. Shapz're, $'peefa! Depuly 'Seeretary of&are, rio certify diaz rise JI‘md‘emrrrk described_be!ow and departed
an the attacked copy has been `r'Iuh* registered ii -£}t" ' Depariment pursuant to Antic[e 2~)‘ afth'e Genernl Busfness

-Lmv_. Tr‘¢is' registration will remain inforeefor ' TEN yearsfrem the Drrr_e nfRegfsmztr'on.

Regisd"_at¢`on Na ruber: .RS l 067 qusi‘mt£on Bare: £J¢S_?O€_id}?
Appztm¢.- menard roper

` 230 canton swanson-a ne

saw max air ;0002-

Smte rjfnearperatfon or
'Parwenik`iji" Organ£wtian: _
Clizss:Nnme“S: ` '2.5
lmra Fz`r.`vt` '_Us'ed in NYS:' l .?HDS?FJ Dat`¢'z Fr'rst fired Aujavhere i`ZtY§?§

'Trm!r?miirk De.r`cri' iam
L()WI£`R IELMYYS}‘DE

   

.-The_mark is comprised efzfm words "£.ower final Sida” in strained fenner with ah midsrii'ae and overtime

Desarigg` ’rm at Goods:' Clo!hiag,_nmne{y. 7'~$!#!*£5, Hood'ed .S'i¢)t’nfs'}i'irl,r, I~"e.r£. liens and Cnps as ndeptedfr)m
the USPT{)..

I»WTNESS my hand and the seal qfthe State ofNe-w Yr)r& In`
flra City_ griffiter onrr!iis: - '

Thursdny, Angn.st 1`6, 200?.

-b,v:

 

Spee£crl Depu!y S¢zcretm affirms

DOS~G?G (Rev. 3201}

 

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 27 of 45

New York State Department of State
Certl_'ficate of deemark Registration

[, An!lwny Giard.fna, Execu!!ve Depugr Secrcraq» ofState, dc certify mut the trademark described below and depicted
on the atlac!:cd copy fm been duly registered in this Depcrtmenl pursuant rs Arttc!e 24 oftl:c Geuera! Busfness Lcw.
This registration will remain informer TENyem-sj?om the Dctc nfReglsrratImr.

Regfslral!on Numb¢r: R3.2849 Reglsi'ra!!on Du!e.‘ 08/09/16
Appi!cant: ROBER'I' G. LOPEZ

230 CLINTON ST. - APT§ UC

NEW YORK NF !000.?~

S.'_arc cf!ncarpcral!on or
Purmcrshq: Organlm!ian:

Class Numbcrs: 25

hare Flrs¢ Usea' fn NY.S': I2/OI/) 999 Date F!rst Used Arlywhere: 12/0!/!999

Trcden¢ark Dcscrig:!g_q:
Ti:e mark is comprised afllre words LOWER E'ISTSIDE without c!a;'m m any panicu!arfom. style or design

Descr!gi!on of:Gomls.' Clorhing. name{v,' t-shirrs, swearers, shows and headwear.

A${r',{'}`]t,fE`S',§,' my hand amf the seal cf!!ae .S'rn!e afNew york fn
the Ci!y ofA lhwin on flds:

Thursrlny, Augusr H, 2016

cane

E\'ecul!ve Depu!y Secrem:y ome!e

by:

003-690 (Rel‘. 8/{3)

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 28 of 45

EXH|BIT B

 

Case 1:19-cV-01271-PGG Document 1 Filed 02/11/19 Page 29 of 45

Umted States of Amel,t,

United States Patertt and Trademark Otfice ca

LES NYC

Reg. No. 4,549,886 LOPEZ, RoBEnr G. written status INDWIDUAL}
. 230 cannon stasi»:r - APr, #i ic
Registered June 17, 2014 Ni~:w YoRK, mr moore

Int. Cl.: 25 FoR; BASEBALL cars AND ItATs; noonan sWeArstHRrs; sHoRr-sLEEvED ca
LoNG~sLEEVED r-sniars; r-snlni"s, IN CLASS 25 (U.s. cLs. 22 AND 39).

'I*RADEMARK Flasr Usl-: 12-o1999; li\i commence 12-0-1999.

PRINCIPAL REGISTER rita mart consists or srANr)ARr) ePLARAcrERs WlTHoUI' CLAIM ro ANY ranq

noonan Foi~:r, erLe, sizs, on coroa.
sec zrr).
ssa No. 85~335,314, siren error i.

ALICE BENMAMAN, EXAMINING ATTORNEY

 

Beputy Dii~ector of the Unitcd Statcs
Pnkent md '1` rademark Ol`fiee

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 30 of 45

EXH|B|T C

 

  

 

` ` _A£ti!`€:gf'Rx§gi§§`£ér 6¥"{‘::::;)'§':`~`§;_;§\§;'&, l,?n`i!c:d St§elées§`wf"§»\uwi?ia;:;x'

_ ’l_§zi\ bertl{imw issu§:'d uncle r 616 sea§ 63 the §”’f x);)yr`ight

_j --; ` `C`.'¢_FH:`:& in 66¢_¢;)§<'.§:§11€¢'. \\1£6£6:: z_?. f niach S-lr‘z£és i" eez'!¢

- -ai_§v~.£¢;, ti§é'§t `r<rgi\rralim§ has imm mmi c for 1316 m:zrl\;

4 '_ ' __F§éiexx`t§fi§;*d`“bleww_ 'I“h:: ;Erx§?a§'xmt§:§)x§ ma this fcra§i§c:am: 312-§§
'_j ' -be§m._rx_x':§da a para -63‘ §_31:`: C_ln;')'}'x"§gh§ '{_`")f"ii¢;ic 're;::w)rd.§__

   
 

E£fecnve date 0£_
_ re_gistg'_af`ibn:_ _

-J§§ziuar§ '20;_201 x-'-. `

` 'Regi§`r§§hén'§¢umb'é`r '

__VAI -765 666 '

 

 

 

-Ti_i_l_e oanrk: 3;. I?£ S _C_ap

 

6 ___-in'-"C°mplef!¢n/ publication

 

   

Yen_r ofCuml_Jiefio`n: 2011 _
_ __ __ _ ' mr;~m<zpubhcaum lanuaw'zn, §0"_1_1~ _' _ Naiian:nf§st_rubli¢a§iqn": `Uni:e`a."s"r`a:es-
:§_ Authcor _ _. _ `
` _:'* " . Aut§mr: Rt_)`befi`fi‘i,opez __ ' -
-` .`Al§"t`h`or Créafed: photograph(§)
_`_NO__`- _ . _ . _ _ _ __ ._
§ '.U!§§téd:$téfe§ n '- .H"omi`c`ii'cd ins"_Unitéd:§-’,§at`£:s""
__`i§z)vé

 

 

cfalmant

 

Copyrzght C`Inimant.'

_R6bc_`f°t G L6pez_ n
_ _'230 C§inton Sire`ei.,_ New&'ork NY, 36002 Uniicd _States

 

'- '_D:stc_:

 

' _1£¢&§§16111;0;§6§ `
-`;¢anu'my 20, _2_011

 

 

  

' `C§`r'reg;_mizd_eizce:

   

Yes- i

` __Page__' `_]_,_'615`_ l _':

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 32 of 45

EXH|B|T D

 

   
 
  
 

" '-§_'-_;:§Copyrlghi: clazrnant

 

   

'- i_comp|et;onf?ubhcatmn

'_ Authur

Certlficatu€m_'

- -_336§1_31%1_61--63'(_f£‘cxpyright1;_, L31131_1.-,13$11116611'3’-131111_61‘16_:1_

 

 

.. -“I 313$§{3 6:11331:1136 3661166 'u':ici::z` 1316 6621§ :61_ 3116 16111,’111,3

_ '-£133311:1':31': 116661‘1311111:1 11113131131 1 { 11§161_3 _;?33131;6 _C_ “"3161?1
611¢_&16131111 16?1',1111311)11 311111;13111 111 111111_§6 361 13161661‘3`<:

_ `11'36113111633§1631113:331_1 §113§11~111_:13361~11111331`;‘; 11»:13£116113111$

' '_;3_)`6`@11 1116611§1};»:11*1`_ 63 1_3163 11§)1'11§,311 (3311§6 13 1.611‘§»

'Eire¢rive:asre 16
'regisiratiom -
"`511`11"11` 1, 2031

__ `Regi$`tra_ti§n`}-\?:um'ber' '

VA _1-3"_775-'-92`2`

 

_Tltle` of Warl{:

537 Design

 

_ _ Yei\_r_ nf(`ffomplétion:
__Date of 351 deiicatior::

'2016
_Decémber 15', 2010

Nation of_lst Publicaiion: United States_

 

* - Autho:':
` ._11`1111_£66'<31»@111¢¢1:

Work 11_1`1_1"_1311 for hrre:
` emma or

`T310n1as' _Ri'iey
2`-3)` artwork
`Yes'
6661-666

howze-1166 1111

3 Unit_ed_ grams `

 

Copvmghf Cfaimant:

Ti'an$i‘e'r 'S¢`afémcnt:

   

`Reb\:ri Ci. Lopez

236 C§int_c_)n S!ree! ~ 331 3{§_. New Yc_)rk, NY, 10902, United St`-:)tes

1333-written agreement

 

 

Nam`é:
DP%!E!

Rob_e':rt 'fG§_ 316p62
1166 _1, 2011

 

- 1161 11 61‘_1 '-

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 34 of 45

E)(H§B|T E

 

 

Certlficaie of Reglstratlc)n

   

_ . 31
°' '<~r.`z-::z-"\`¢?` -

"'R_egism_rrx)fCe);zy:‘igiits..i§z:i!ed $"tntu's-Q,&YA':-¥\crr§¢a" ` `

Case 1:19_-c_v-_ 0-1_271 PGG Document 1 Fi|'e'd 02/11/19 Page' 35 of 45

Thi:; Certif`caiv§ issued '\.mdm" the meal rif the f r'>§)yrighi
_ 'Of¥ic¢ 111 _¢'i<':c:)z'dmnw with italy 1;) I.?m`te‘¢i 5£9139:9; ( adm
guests fhal mwwatmn has lamm made _i`z)c lisa Wozflc
identified laidlaw 'Ihemi¢wmarrem gm ¥his remingtole ._ _ _. __ 1 `_ _ _ _
been made a pair 01 die §§ mpg right C[.‘>f§xc:c team cis Reglstmtmn N“-mver

/)99% 9 9:> 99

regisfz`“ntion:'
" A;».»rsl-;>.h._zm'z

. __ _ 'l`itie of_\?v_ork:
. ` Complet¢on/Publlcat;on

“I., Ha_nd" Desig'n' _

 

Yezir of Cfem`p!ei‘inn:
D'ate 'c')'f'ls't Publi`cation‘:'
' - _Author_

-'2{}£2

A-Pril 199 2012 Nation of.'L'st'Public:atio'z\: United `States -'

 

__ " A\afiier:

Aut`lmr (fi'czate¢l:'

_Wo¥§i' made fe_`)r hire:

Cin’zeu of:

-"":§'l`em' _`B`m_*n:

R'oberr G Lop"ez
pfmwgva;$h{§) .

N`o

Unite€_ S!ate`;<: z Domiciled iu`:`_ '-U:`ri`ted S¢'utes

'197§

 

' -_ ':'Copyr:ght claimant
_ ' _ Cepyright_(§fi__aimnnt:

R`obe¢‘t £`fi.f. La_);aczc_

 

terminath  
n nn ` _`Name:

' `Délte:

230 Ciintdii Sir`eei.~ €¢I IC-, Nc“`:`w York. .NY*-:l{}{]()?.¢, United Siat'es

Ro|)'en':G; lL-opéé' 1

'Ap'riz 21,-2012

 

`.I"a`ge -_1 'a)f l _ __

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 36 of 45

EXH|B|T F

 
  

_C "`:_-cv-01271 PGG Docum§m :'L Fn§d 02/11/19 F>ag§ 37 o`f 45 '
radém`z=`."r Electronic Sea'rch` Systern' ('I`ESS) Page 1 bf 2

   
 

united `Statezs. Patent a nd Tz'ademar'k `C`fffice'
_ Ho'maf§‘:t§ 'I'hdex- l S§arch:l FAQ 1 Glds'saw IGui_d§sf `Contact§zié$usiness l`e%iz -a'iiart`s I'News'l Heip

-Trad`eirira'rks' >'Trade-ma_rk Elec.'tr_onsic _"Se`arch` 'System (T`EBS`)

TESS“ was :§§r` 00§§;¢§§ oh FH dan 2 02._~'21:4'5 1507 2017

 

n __ _Fmsrnm: mm Nc:x~rrzuc Lz\s‘rnoc
f Légou: lPl`éase Eo_gout when you are done to refease system resources allocated for you

l §;arz`--['Lisz:At;--I:::] oR E§§B:jm record:[::::j Regor_d 261 out _gf 29

 

 

`i' ("Use the *"Back" button of the internat B:z'owser to

return to ?'ESS)

 

var_c_ljma_rk _ _ LOWER E_As“r same
caucus-and s§rvi§es. ac 025 us 022 030 G 0 s_ Foo;w§§r F:Rs'r use 40000610 F;RST use 101
coMmERc-:E 10000010

Marf{`_Di‘a'wing .Code (.1} TYP`ED_ DRAW!NG

.s'§'ria¢'wumber 7505_2553

' 'Fil`in_g'bat§ Ma'r¢h: 3. 1099
Cui'l"eh`t' Bas_is . 1A
or:g_i:z§::r-'mng-Basis 15

`Pubtssh_§d_`for _. _ _

no _$-Si{ion n _Novembe-r30,1999

 

    
   

 

-Rég'i§tr§¢_z§h -Nqniber __ _

§§§2?.§§§?.*00000 1229-106
R§gi_"s%raiidv carey _D§c§mberze 200
owner ' (REG|SYRANT) PAYL-ESS SHOESOLJRCE WCRLDVWDE, mci cOR_PoRAT:C)N

KANS'AS Jayhfa'wk waers 700 SW Ja¢kson To`peka KANSAS 66603
Assignm§nf`R`ecord§d ASSIGNMENT RECORDED
-Au§;nj§y _g`fj'_Record Erac)ls>,ERT cARRoz.-L
P¢`-iorRegi'str§t'ions 4705922
T eof:mark TRADEMARK`
` -Reg_isw_r_ _ PR:NC!_PAL _
' ` ' ' ` _ sECT 15_3'&0'1“' 5 (s-YF<). SECTJON 0(10 YR) 20130100 _-

1_57 RENEWAL 2`01'1_1 0

 

   

    
    
 

   

  

"Rénewal- l

littp://tms§arch'.11spto.govfbin/_s'hoWf§eid?f='d§c'&staxe:“-¢$08:v1<90xg.2.26 672/20 _I 7

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 38 of 45

EXH|B|T G

 

'R@H@X IM€§§&§§S_M€-WJHWW@S |E§S&Q%§m 1 Fil§d 02/11/19 Pag§ 39 of 45 Pae€ 1 0f2

Home > Refiex Lower East Sid'e '¥'~shirt “ Women‘s

Ret§ex §Mt

S§oe 7»sh§

Women'a -

`K°` ¥§"K"A' §§ Write a review

   

B|ack § Shaniece Ha§rston by F<etiox

$50.00 Size Chart

 

XS S L

 

 

 

 

 

 

 

ADD TO CART

F:'ee Shipping 0

-Fee-dback n

Det Siz¢
&
Fit

Pfoduct #: 800070

Designed by Shaniece Hairston, this distressed tee from the Sha by Refiex
Co|lection pays homage to the Lower East Side in Manhattan. Bom in the Bronx,
and now living in Los Angeies, Ha§rston created a co!iection that intertwines the
two cities Inspired by NYC after the sun sets, the LES t-shirt features the perfect
amount of distressed deta§i, a bei!y-baring fit, and suitry styie.

- 15” center back |ength.

 

~_.__,,__W \»;>‘#
https://WWW.siXOZ.comfproduct/Reflex- OW€r~EaSt-Side~T~Shi 91Womera%Z73/8000'/'O.html... 2/5/2019 )

 

'Renex L°We€:§§§ §Y§‘e-ER§YB‘FNYV§G'S |-L§B&S?n§m 1 Fil§d 02/11/19 Pag§ 40 of 45 Paf=’@ 2 Of 2

- 60% ootton/40-% pofyester jersey. imported

REVIEWS ' ' '

assess

Be the first to review this groduct

Feedback

https://Www.sixOZ.com/product/Ref]ex-Lower~East-Side-T-shirt~Women%27S/800070.html... 2/5/20}9

 

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 41 of 45

EXHIBIT H

 

led 02/11/19 Pa § 42 of 45

q

¥+%}4§;’

 

 

 

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 44 of 45

E)(H|B|T l

Case 1:19-CV-01271-PGG Document 1 Filed 02/11/19 Page 45 of 45

sneakezshop
Sneak Ez

 

 

 

 

 

 

 

 

 

 

